DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on March 15, 2022 has been entered. Claims 1, 3-4, 8-24 remain pending in the application. Claims 12-24 are new. Applicant’s amendments to the Specification, and Claims have overcome each and every objection and 112(b) rejections previously set forth in the Office Action mailed on April 25, 2022.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “a plurality of parts forming grooves or ribs" in claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. The replacement drawing sheet submitted on 08/24/2022 does not show grooves or ribs as claimed. The replacement drawing merely points to the surface 334a wherein 334a seems to be a flat surface.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Election/Restrictions
Newly submitted claims 12-24 are directed to an invention that is independent or distinct from the invention originally claimed on 03/20/2019 for the following reasons: 
Invention I: Originally elected claims 1-5 are drawn to a nozzle, which is an apparatus, classified in B23K 26/1462.
Invention II: The newly submitted claims 12-24 are drawn to a method of additive manufacturing, classified in B33Y 10/00.
Inventions I and II are related as process and apparatus for its practice.  The inventions are distinct if it can be shown that either: (1) the process as claimed can be practiced by another and materially different apparatus or by hand, or (2) the apparatus as claimed can be used to practice another and materially different process.  (MPEP § 806.05(e)).  In this case the nozzle in invention I as claimed can be used to practice another and materially different process of laser welding. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	Inventions I and II require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search queries).
Since applicant has received an action on the merits for the originally presented invention I, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 12-24 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03. Claims 1, 3-4, 8-11 are pending and fully examined.
Claim Interpretation
The limitation “diffusely reflective surface that randomly reflects” in claim 11 is interpreted as  grooves as describes in paragraphs [62, 67] of the original disclosure. Paragraph [67] describes  “The rough region may be, for example, a diffusely reflective surface that randomly reflects the powder material 121. The diffusely reflective surface refers to an irregular surface that randomly reflects the powder material 121. The diffusely reflective surface can be formed by, for example, texturing described above. The diffusely reflective surface may be also referred to as a dispersedly reflective surface.” Paragraph [62] describes grooves as the textured surface.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 9 is  rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 9 recites “wherein a height of irregularities of a surface roughness of the second region is smaller than the median value of a distribution of the particle sizes of the powder material”. Paragraph [62] of the instant specification describes “The depth of the grooves, the width of the grooves, the height of the ribs, the width of the ribs, the diameter of the recesses, the depth of the recesses, the diameter of the protrusions, or the height of the protrusions is set to, for example, equal to or larger than the particle size of the powder material 1:1.” Paragraphs [60-62] and [81] of the original disclosure describes “the rough region is provided on the entire inner surfaces 334a (the convex curved surface 334a1 and the concave curved surface 334a2) of the opening 334, but the present invention is not limited thereto.” Thus it is implied that the nozzle has a second surface that has a lower roughness than the first region. However, the original disclosure does not explicitly or implicitly describe the relationship of the size of powder materials to the roughness of the second region. Thus the original disclosure does not support the claimed limitation.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b) (2) (C) for any potential 35 U.S.C. 102(a) (2) prior art against the later invention.
Claims 1, 3-4, 8-11 is/are rejected under 35 U.S.C. 103 as being unpatentable.
Claims 1, 3-4, 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al., US20160375521(hereafter Sasaki) and further in view of  Shimoyama, WO 2015141036 (hereafter Shimoyama). 
Regarding claim 1, Sasaki teaches a nozzle to eject powder containing carrier gas toward a molten pool formed on a surface. 

    PNG
    media_image1.png
    776
    872
    media_image1.png
    Greyscale

Fig. 4 of Sasaki teaches nozzle with first and second inner surfaces
“A nozzle of an additive manufacturing device,” (Abstract teaches a nozzle “that performs processing by ejecting a processing material toward a molten pool formed on a process surface by an energy line”. Hence the nozzle is used in additive manufacturing apparatus )
“ the nozzle comprising: a first inner surface that defines a first path through which an energy ray passes; and a second inner surface that defines a second path that extends along the first path and through which gas and a powder material pass, wherein the first path opens to a leading end of the nozzle, the second path opens to near or around the first path,”(Annotated Fig. 4)
“the second path is an annular path surrounding the first path, the second inner surface includes a convex curved surface and a concave curved surface surrounding the convex curved surface with a gap.” (Annotated Fig. 3 of Sasaki teaches an annular second path. Annotated Fig. 4 teaches convex and concave second surfaces with gap.)
 “each of the convex curved surface and the concave curved surface includes a first region, a height of irregularities of a surface roughness of the first region is equivalent to or larger than a median value of a distribution of particle sizes of the powder material,” (The claim is directed to the size of powder material where powder material is the material worked upon by the claimed nozzle. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." Additionally, a range of powder with a range of sizes are used in additive manufacturing method, thus the size of powder material is recognized as a variable in the art. Hence the limitation is interpreted as the second inner surface includes a region with surface roughness. 
Sasaki does not explicitly teach designing an inner surface with a specific surface roughness.  
Shimoyama teaches a nozzle and an additive manufacturing apparatus. Shimoyama teaches a nozzle with an inner pathway for laser beam, and an annular pathway for powder carrying gas. Shimoyama teaches in Fig. 6 grooves 336c as pathway in the nozzle for the powder. Grooves add texture to the pathway and hence result in a specific surface roughness for the powder.)

    PNG
    media_image2.png
    545
    721
    media_image2.png
    Greyscale

Fig. 6 of Shimoyama teaches grooved pathways for powder carrying gas
“and at least part of the second inner surface includes the first region having a larger friction coefficient for the powder material than a friction coefficient of at least one of the first inner surface and an outer peripheral surface of the leading end.” (The claim is directed to the powder material where powder material is the material worked upon by the claimed nozzle. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." Additionally, a range of powder with a range of sizes are used in additive manufacturing method, thus the size of powder material is recognized as a variable in the art.
 The limitation is interpreted as the first region has a surface roughness that is higher than outer periphery as described in paragraph [68-71] of the original disclosure. 
Shimoyama teaches in Fig. 6 grooves 336c as pathway in the nozzle for the powder. Grooves add texture to the pathway and hence result in a specific surface roughness. The outer periphery does not have grooves. It is implied that inner surface with grooves has a higher surface roughness than outer periphery with no grooves.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the convex and concave curved surfaces in Sasaki to add grooves as taught in Shimoyama. One of ordinary skill in the art would have been motivated to do so because “the powder of the material 121 may be able to be supplied more efficiently” as taught by Shimoyama in page 16, paragraph 2 of the attached machine translation. )
Regarding claim 3, 
“The nozzle according to claim 1, wherein the gap is constant irrespective of a distance from the leading end.” (Sasaki teaches in Fig. 7 a constant gap between the convex and concave curved surfaces.) 

    PNG
    media_image3.png
    675
    618
    media_image3.png
    Greyscale

Fig. 7 of Sasaki teaches a constant gap between concave and convex surfaces in the nozzle

    PNG
    media_image4.png
    726
    675
    media_image4.png
    Greyscale

Fig. 3 of Sasaki teaches annular pathway for powder and gas
Regarding claim 4,
“The nozzle according to claim 1, further comprising: a first component including the first inner surface and the convex curved surface; and a second component surrounding the first component and including the concave curved surface and an outer peripheral surface of the leading end.” (Annotated Fig. 4 of Sasaki)

    PNG
    media_image5.png
    776
    981
    media_image5.png
    Greyscale

Annotated Fig. 4 of Sasaki teaches the 1st and 2nd components
Regarding claim 5, 
“A nozzle of an additive manufacturing device, the nozzle comprising: a first inner surface that defines a first path through which an energy ray passes; a second inner surface that includes a convex curved surface and a concave curved surface surrounding the convex curved surface with a gap, and that defines a second path that extends along the first path and through which gas and a powder material pass, the second path is an annular path surrounding the first path; and a texture surface provided on each of the convex curved surface and the concave curved surface, wherein a height of irregularities of a surface roughness of the texture surface is equivalent to or larger than a median value of a distribution of particle sizes of the powder material.” (Similar scope to claim 1 and therefore rejected under the same argument. Here “a texture surface” corresponds to “the first region” in claim 1.)
Regarding claim 8,
“The nozzle according to claim 1, wherein the first region is provided on each of the entire convex curved surface and the entire concave curved surface.” (Sasaki does not teach a region with high surface roughness.
Shimoyama teaches grooved surface extending from 336a (beginning of curved surfaces) to 333a (end of curved surfaces) as taught in Fig. 3, 6,  and paragraph 2, page 16 of the attached machine translation.

    PNG
    media_image6.png
    526
    687
    media_image6.png
    Greyscale

Fig. 3 of Shimoyama teaches grooves along entire curved surface of second path
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the curved surfaces in Sasaki to add grooves as taught in Shimoyama. One of ordinary skill in the art would have been motivated to do so because “the powder of the material 121 may be able to be supplied more efficiently” as taught by Shimoyama in page 16, paragraph 2 of the attached machine translation. Additionally, varying the length of the grooved surface to optimize powder delivery would have been routine experiment as taught in MPEP 2144.05, II. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).)
Regarding claim 9,
“ The nozzle according to claim 1, wherein the first region is partially provided on each of the convex curved surface and the concave curved surface, and said each of the convex curved surface and the concave curved surface includes a second region, wherein a height of irregularities of a surface roughness of the second region is smaller than the median value of a distribution of the particle sizes of the powder material.” (The claim is directed to the powder material where powder material is the material worked upon by the claimed nozzle. The courts have held that "[i]nclusion of the material or article worked upon by a structure being claimed does not impart patentability to the claims." Additionally, a range of powder with a range of sizes are used in additive manufacturing method, thus the size of powder material is recognized as a variable in the art.
The claim is interpreted as that the surface has a first region, and a second region, wherein the roughness of the second region is a variable.
Shimoyama teaches in Fig. 6 grooves 336c as pathway in the nozzle for the powder. Grooves add texture to the pathway and hence result in a specific surface roughness. Shimoyama further teaches modification of grooves in Fig. 7. It is implied that changing grooves varies the surface roughness. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the convex and concave curved surfaces in Sasaki to add grooves as taught in Shimoyama. One of ordinary skill in the art would have been motivated to do so because “the powder of the material 121 may be able to be supplied more efficiently” as taught by Shimoyama in page 16, paragraph 2 of the attached machine translation.
Additionally, varying the grooved surface to optimize powder delivery would have been routine experiment as taught in MPEP 2144.05, II. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).)
Regarding claim 10,
“The nozzle according to claim 1, wherein the first region includes a plurality of parts forming grooves or ribs, each of the parts extending annularly about a central line of the first path, and the plurality of parts arranged in a direction along the central line of the first path.”(Sasaki does not explicitly teach groove in the nozzle. 
Shimoyama teaches grooves 336c as pathway in the nozzle for the powder Fig. 6. Fig. 6 further teaches that grooves are extended annularly along a center line of the first path. 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the curved surfaces for powder carrying gas as taught in Sasaki to add grooves as taught in Shimoyama. One of ordinary skill in the art would have been motivated to do so because “the powder of the material 121 may be able to be supplied more efficiently” as taught by Shimoyama in page 16, paragraph 2 of the attached machine translation. )
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al., US20160375521(hereafter Sasaki) and further in view of  Shimoyama, WO 2015141036 (hereafter Shimoyama) as applied to claim 1 above and as evidenced by Reflection of Light website, January 2018 (hereafter Reflection of light). 
 “The nozzle according to claim 1, wherein the first region includes a diffusely reflective surface that randomly reflects the powder material.”(Please see claim interpretation above for this limitation. 
Shimoyama teaches in Fig. 6 grooves 336c as pathway in the nozzle for the powder. Grooves add texture to the pathway and hence result in a specific surface roughness for the powder. It is inherent that any surface with roughness is a diffusely reflective surface as evidenced by Reflection of light. 

    PNG
    media_image7.png
    947
    1719
    media_image7.png
    Greyscale

Screenshot of Reflection of light teaches random reflection from a rough surface
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to modify the convex and concave curved surfaces in Sasaki to add grooves as taught in Shimoyama. One of ordinary skill in the art would have been motivated to do so because “the powder of the material 121 may be able to be supplied more efficiently” as taught by Shimoyama in page 16, paragraph 2 of the attached machine translation.)
Response to Arguments
Applicant's arguments regarding claims 1, 3-4, 8-11 filed on 08/24/2022 have been fully considered but they are not persuasive. 
The applicant argues against drawing objections on page 9-10. However, the replacement drawing does not describe any groove or rib in Fig. 3 of the disclosure. The argument is not persuasive.
The applicant argues against 112(a) rejection on page 10. The applicant argues that absence of grooves means a smooth region. However, the original disclosure does not explicitly or implicitly describe a smooth region on the surface. The original disclosure describes that first and second regions may have different surface roughness values. However, the disclosure does not describe any relationship between second region and powder size. Just because second region is less rough than first region, it does not make second region smoother than powder size. The argument is not persuasive.
Applicant amended claim 1 and argued on pages 11-12 that this amendment distinguishes the instant claims over prior art. However, a new ground of rejection is made based on prior art as discussed above.
The applicant argues on page 12 that grooves of Shimoyama are not textured surface. However, the grooves themselves do not need to be textured. The presence of the grooves on a surface makes that surface rough. Thus the grooves 336c on surface 336b in Shimoyama increases roughness of the surface 336b. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA FERDOUSI whose telephone number is (303)297-4341.  The examiner can normally be reached on Monday-Friday; 9:00AM-3:00PM; PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on (571) 270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/FAHMIDA FERDOUSI/Examiner, Art Unit 3761       

/JUSTIN C DODSON/Primary Examiner, Art Unit 3761